              Case 1:19-cv-01683-BAM Document 14 Filed 06/10/20 Page 1 of 3


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01683-BAM
     Donna Harrison,                                  )
10                                                    )   STIPULATION AND
                    Plaintiff,                        )   ORDER FOR SECOND EXTENSION OF
11                                                    )   TIME
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )
14                                                    )
                    Defendant.                        )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 6/08/2020 to 7/8/2020 , for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s second request for an extension of time. Good cause exists for this
22   request. The week of 05/24/2020, Plaintiff’s Counsel had 14 administrative hearings, 1 reply brief,
23   1 merits brief and 2 opening briefs due. The week of 05/31/2020, Plaintiff’s Counsel had 23
24   administrative hearings, 1 hearing preparation appointments with claimant, 1 reply brief, 1 motion
25   for summary judgement and 4 opening briefs. Finally, the week of 6/8/2020, Counsel has 13
26   administrative hearings. Each of the administrative hearings also requires administrative hearing
27   briefs with a full summary of the medical records and legal arguments.
28



                                                  1
              Case 1:19-cv-01683-BAM Document 14 Filed 06/10/20 Page 2 of 3



 1          Additionally, due to the ongoing pandemic with COVID-19 and the various executive
 2   orders throughout Fresno County and now the State of California, along with the recommendations
 3   for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.   The Office of
 4   Hearings Operations is still conducting telephonic hearings. As it is required to continue the
 5   normal day-to-day tasks involved in developing cases and the requirements of the five-day rule
 6   related to submission of evidence to the Administrative Law Judge which is imposed under 20
 7   CFR § 404.935, Counsel must still continue normal operations but with a significantly reduced
 8   level of support.
 9
10
                                          Respectfully submitted,
11
12   Dated: June 8, 2020                  PENA & BROMBERG, ATTORNEYS AT LAW

13
                                      By: /s/ Jonathan Omar Pena
14
                                         JONATHAN OMAR PENA
15                                       Attorneys for Plaintiff

16
17
     Dated: June 8, 2020                  MCGREGOR W. SCOTT
18                                        United States Attorney
                                          DEBORAH LEE STACHEL
19                                        Regional Chief Counsel, Region IX
20                                        Social Security Administration

21
                                      By: */s/
22                                       Carolyn B. Chen
23                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
24                                       (*As authorized by email on 6/8/2020 )
25
26
27
28



                                                 2
              Case 1:19-cv-01683-BAM Document 14 Filed 06/10/20 Page 3 of 3



 1                                             ORDER
 2          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request
 3   for a second extension of time to serve her confidential letter brief is GRANTED.
 4   Plaintiff shall serve Defendant with her confidential letter brief on or before July 8, 2020.
 5   All other deadlines in the Court’s Scheduling Order are modified accordingly.
 6
     IT IS SO ORDERED.
 7
 8      Dated:     June 10, 2020                               /s/ Barbara   A. McAuliffe            _
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
